     Case 2:17-cv-00818-MHT-SRW Document 66 Filed 03/22/21 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON HOWARD,                         )
                                        )
       Plaintiff,                       )
                                        )          CIVIL ACTION NO.
       v.                               )            2:17cv818-MHT
                                        )                 (WO)
J. ANGLIN, et al.,                      )
                                        )
       Defendants.                      )

                                     ORDER

       During    the      pretrial      hearing    on     March         18,   2021,

defendant Keith Edwards noted that he now lives out of

state and stated that he may want to participate in the

trial virtually, which would include offering testimony

by     videoconferencing           if       he    chooses          to     testify.

Plaintiff       Brandon      Howard      objected        to    this       request.

Federal      Rule    of    Civil     Procedure      43(a)          states     that,

while witnesses’ testimony must generally be taken in

open        court,     “[f]or        good        cause        in        compelling

circumstances and with appropriate safeguards the court

may permit testimony in open court by contemporaneous

transmission from a different location.”
   Case 2:17-cv-00818-MHT-SRW Document 66 Filed 03/22/21 Page 2 of 2




    Accordingly, it is ORDERED that, if defendant Keith

Edwards, or any other named defendant, intends to offer

testimony by videoconferencing at trial, he must file,

by May 3, 2021, a motion pursuant to Federal Rule of

Civil   Procedure        43(a)   asking       for     permission       and

explaining    why   he    should       be   allowed   to   testify      by

videoconferencing.

    DONE, this the 22nd day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   2
